Exhibit 10.4

 

EXECUTION VERSION

 

FIRST AMENDMENT TO TRANSITION SERVICES AGREEMENT

 

THIS FIRST AMENDMENT TO TRANSITION SERVICES AGREEMENT (this “Amendment”) is
entered into the later of the dates in the signature block below (the “Amendment
Effective Date”) by and between Ikaria, Inc., a Delaware corporation having a
place of business at Perryville III Corporate Park, 53 Frontage Road, Third
Floor, Hampton, NJ 08827 (“Ikaria”), and Bellerophon Therapeutics LLC, a
Delaware limited liability company, with offices at Perryville III Corporate
Park, 53 Frontage Road, Suite 301, Hampton, NJ 08827 (“Bellerophon”). Ikaria and
Bellerophon may be individually referred to as a “Party” and together as the
“Parties.”

 

WHEREAS, Ikaria and Bellerophon entered into that certain Transition Services
Agreement dated as of February 9, 2014 (the “Agreement”);

 

WHEREAS, in connection with the Agreement, Ikaria and Bellerophon entered into
an escrow agreement dated February 11, 2014 (the “Escrow Agreement”) under which
JPMorgan Chase Bank, NA (the “Escrow Agent”) agreed to serve as the escrow agent
in respect of the fees to be paid by Bellerophon to Ikaria under the Agreement;

 

WHEREAS, Ikaria and Bellerophon now wish to amend certain provisions of the
Agreement in order to, among other things, terminate the Agreement earlier than
its planned expiration date and release back to Bellerophon a portion of the
escrowed fees following the effective date of the early termination of the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

 

1.             Early Termination. Notwithstanding Section 7.1 of the Agreement,
and subject to the other terms and conditions of this Amendment, Ikaria and
Bellerophon agree that the Agreement shall terminate on September 30, 2015 (the
“Termination Date”), subject to Sections 7.3 and 7.4 of the Agreement, and
provided that Sections 2.1 and 2.3 of the Agreement shall not survive such
termination except with respect to Services provided on or prior to the
Termination Date.

 

2.             Directions to Escrow Agent. Within 10 business days after
Amendment Effective Date, Ikaria and Bellerophon shall deliver to the Escrow
Agent a signed version of the instructions attached hereto in letter form as
Exhibit A.

 

3.             Limited Ongoing Access to Select Services and Systems. In
consideration of the early termination of the Agreement and the release of a
portion of the escrowed fees as described in Section 2 of this Amendment, Ikaria
shall continue to provide Bellerophon with access to Ikaria’s implementation of
the following software until January 31, 2016, in all cases subject to
Bellerophon’s ongoing full and faithful compliance with all applicable license
terms, conditions, and restrictions:

 

(i)                                     Oracle America, Inc.’s Oracle database
enterprise software for purposes of utilizing Oracle’s Argus safety reporting,
Clinical, and Remote Data Capture software application;

 

(ii)           Dell Software Inc. f/k/a Quest Software, Inc.’s Oracle Toad
software application;

 

(iii)          Integrated Clinical Systems, Inc.’s data analysis tool for Oracle
Clinical RDC; and

 

(iv)                              pharma Solutions International GmbH’s RDC User
Training System software application.

 

 

--------------------------------------------------------------------------------


 

4.             Ratification of Agreement. Except as set forth in Sections 1
through 3 of this Amendment, and subject to Sections 1 through 3 of this
Amendment, all of the other terms and conditions of the Agreement are hereby
ratified and confirmed to be of full force and effect, and shall continue in
full force and effect. This Amendment is hereby integrated into and made a part
of the Agreement.

 

5.             Counterparts. This Amendment may be executed in two counterparts,
each of which shall be effective as of the Amendment Effective Date, and all of
which shall constitute one and the same instrument. Each such counterpart shall
be deemed an original, and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart.

 

6.             Execution and Delivery. This Amendment shall be deemed executed
by the parties when any one or more counterparts hereof, individually or taken
together, bears the signatures of each of the parties hereto.

 

IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
duly authorized representatives effective as of the Amendment Effective Date.

 

IKARIA, INC.

BELLEROPHON THERAPEUTICS LLC

 

 

By:

/s/ Kathleen A. Schaefer

 

By:

/s/ Jonathan Peacock

 

 

 

 

Name:

Kathleen A. Schaefer

Name:

Jonathan Peacock

 

 

 

 

Title:

President

Title:

Chairman / CEO

 

 

 

 

Date:

July 9, 2015

Date:

July 9, 2015

 

--------------------------------------------------------------------------------


 

Exhibit A

Form of Instructions to Escrow Agent

 

July    , 2015

 

VIA OVERNIGHT COURIER & E-MAIL <ec.escrow@jpmorgan.com>

 

JPMorgan Chase Bank, NA

Escrow Services

One Chase Manhattan Plaza, 21st Floor

New York, NY 10005

Attn: Ilona Kandarova & Greg Kupchynsky

 

RE:         INSTRUCTIONS UNDER ESCROW AGREEMENT

 

To Whom It May Concern:

 

Reference is made to that certain Escrow Agreement dated February 11, 2014 (the
“Escrow Agreement”) by and among Ikaria, Inc., a Delaware corporation having a
place of business at Perryville III Corporate Park, 53 Frontage Road, Third
Floor, Hampton, NJ 08827 (“Ikaria”). Bellerophon Therapeutics LLC, a Delaware
limited liability company, with offices at Perryville III Corporate Park, 53
Frontage Road, Suite 301, Hampton, NJ 08827 (“Bellerophon”), and JPMorgan Chase
Bank, NA (“Escrow Agent”). Any capitalized terms not defined in this letter
shall have the respective meanings ascribed thereto in the Escrow Agreement.

 

Ikaria and Bellerophon hereby provide the following instructions pursuant to
Section 3 of the Escrow Agreement in compliance with 8 thereof:

 

1.              Within five business days after September 30, 2015, release (in
accordance with the wire instructions in Section 3 of the Escrow Agreement) to
Ikaria a pro-rated Monthly Release Amount to cover the period from September 11,
2015 through September 30, 2015. Ikaria and Bellerophon agree that this amount
is $514,667.

 

2.              Within five business days after September 30, 2015, release (in
accordance with the wire instructions in Section 3 of the Escrow Agreement) to
Bellerophon the sum of $3,345,333, which Ikaria and Bellerophon agree represents
the remainder of the Escrow Deposit; provided that Escrow Agent shall withhold
from this amount any unpaid fees that may be due to Escrow Agent under Section 6
of the Escrow Agreement or otherwise.

 

3.              Any remaining balance in the Escrow Fund after the payment of
the amounts specified in paragraphs 1 and 2 above shall be distributed to
Bellerophon.

 

[Signature Page Immediately Follows]

 

--------------------------------------------------------------------------------


 

Thank you,

 

IKARIA, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BELLEROPHON THERAPEUTICS LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CC:

 

 

 

Madison Dearborn Partners, LLC

 

Three First National Plaza

 

Suite 4600

 

Chicago, IL 60602

 

Attn:

General Counsel

 

 

 

Kirkland & Ellis LLP

 

300 North LaSalle

 

Chicago, IL 60654

 

Attn:

Sanford E. Perl, P.C.

 

 

Mark A. Fennell, P.C.

 

 

 

 

--------------------------------------------------------------------------------